

116 HR 3567 IH: Securing Americas Rare Earths Supply Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3567IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Ms. Houlahan (for herself and Mr. Cook) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo modify the requirements relating to the acquisition and disposal of certain rare earth
			 materials, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing Americas Rare Earths Supply Act of 2019. 2.Acquisition and disposal of certain rare earth materials (a)Guidance on streamlined acquisition of rare earth materials (1)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Under Secretary of Defense (Comptroller), the Vice Chairman of the Joint Chiefs of Staff, and the appropriate Under Secretary of State designated by the Secretary of State shall establish guidance to—
 (A)enable the acquisition of items containing rare earth materials; and (B)establish a secure supply chain for rare earth materials from sources within the United States and covered foreign sources.
 (2)ContentsThe guidance required by paragraph (1) shall encourage the use of rare earth materials mined, refined, processed, melted, or sintered in the United States and include—
 (A)a determination of when best value contracting methods should be used to ensure the viability of a rare earth material supplier;
 (B)a guide to the applicability of relevant statutes, including sections 2533b and 2533c of title 10, United States Code, and other statutory or regulatory restrictions to defense contracts and subcontracts;
 (C)information on current sources within the United States and covered foreign sources of rare earth materials along with commonly used commercial documentation and review processes;
 (D)directives on budgeting and expending funds for the qualification and certification of suppliers of rare earth materials within the United States to meet national security needs; and
 (E)any exceptions to the Joint Capabilities Integration and Development System Manual and Department of Defense Directive 5000.01.
 (3)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sus­tain­ment, in consultation with the appropriate Under Secretary of State designated by the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on—
 (A)the guidance required by paragraph (1); and (B)the efforts of the Secretary of Defense to create and maintain secure supply chain for rare earth materials from sources within the United States and covered foreign sources.
 (4)DefinitionsIn this subsection: (A)Covered foreign sourceThe term covered foreign source means a source located in a foreign country that is not an adversary of the United States, as determined by the Secretary of Defense.
 (B)Rare earth materialThe term rare earth material means a concentrate, oxide, carbonate, fluoride, metal, alloy, magnet, or finished product whose chemical, magnetic, or nuclear properties are largely defined by the presence of—
 (i)yttrium; (ii)scandium; or
 (iii)any lanthanide series element. (b)Authority To dispose of and acquire materials for the National Defense Stockpile (1)Disposal authorityPursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager shall dispose of 3,000,000 pounds of tungsten ores and concentrates contained in the National Defense Stockpile (in addition to any amount previously authorized for disposal).
				(2)Acquisition authority
 (A)AuthorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States:
 (i)Aerospace-grade rayon. (ii)Electrolytic manganese metal.
 (iii)Pitch-based carbon fiber. (iv)Rare earth cerium compounds.
 (v)Rare earth lanthanum compounds. (B)Amount of authorityThe National Defense Stockpile Manager may use up to $37,420,000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified in subsection (b).
 (C)Fiscal year limitationThe authority under subsection (b) is available for purchases during fiscal year 2020 through fiscal year 2024.
					(c)National Defense Stockpile sales
 (1)Sense of CongressIt is the sense of Congress that tantalum should be designated as a strategic and critical material under the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.) required to meet the defense, industrial, and essential civilian needs of the United States.
 (2)National Defense Stockpile sales of tantalumSection 2533c(d)(1) of title 10, United States code, is amended— (A)in subparagraph (C), by striking and at the end;
 (B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)adding at the end the following new subparagraph:
						
 (E)tantalum.. (3)Prohibition on sales of materialsSection 2533c(a)(2) of title 10, United States Code, is amended by striking covered before material.
				